Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Following a tier III disciplinary hearing, petitioner, a prison inmate, was found guilty of violating telephone program guidelines, communicating with a facility employee by telephone without authorization and engaging in a third-party telephone call. The Attorney General has advised this Court that the determination at issue has been administratively reversed and all references thereto expunged from petitioner’s institutional record. Inasmuch as petitioner has been afforded all the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Ortiz v Fischer, 71 AD3d 1244 [2010]; Matter of Johnson v Fischer, 67 AD3d 1217 [2009]).
Mercure, J.P., Rose, Kavanagh, Garry and Egan Jr., JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.